Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the AF” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The acronym “AF” should be defined for what it stands for in the claim.
Claim 28 recites the limitation "the slice manager” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 9-11, 29, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (20200267753) in view of Kim et al. (US 11246183 B2).
Regarding claim 1, Adjakple teaches a method for allowing slice consumers (e.g. the user of the device using the UR/LL service of Fig. 51) within or attached to a client device (UE 102 of Fig. 52A) operating in a telecommunications network (network 100 of Fig. 52A) to access and use Network Slice Selection Assistance Information, NSSAI (Method of mapping slice to application as shown in Fig. 51), the method comprising:
 at the client device (UE 102 of Fig. 52A): receiving, at an Application Programming Interface, API layer, within the client device (A User Interface (UI) may be used to configure one or more of the parameters associated with the inventions described herein, see [0340]), a query for NSSAI (The UI may provide the user with the capability to configure how an application/service is mapped to a given set of network resources; i.e. a slice. For example, the UI may allow the user to manually select which slice(s) an application/service can access, see [0341]; see also step of users starts application requiring UR/LL service of Fig. 51), the query being sent by a slice consumer (the user, see [0341]); 
sending, to a modem within the client device, the query for NSSAI (service request of Fig. 51); 
receiving, from the modem, a response to the query for NSSAI (service response of Fig. 51); and 
sending, to the slice consumer, the response to the query for NSSAI (UI provide indication that UR/LL service aren’t supported and/or User uses UI to manually map application to eMBB slice of Fig.  51).
However, Adjakple does not teach a Fifth Generation, 5G, modem.
In an analogous art, Kim teaches device with a Fifth Generation, 5G, modem (baseband processor 1i-20 of Fig. 1I; for example, in a data transmission mode, the baseband processor 1i-20 performs encoding and modulation on the transmission bit string to generate complex symbols. In a data reception mode, the baseband processor 1i-20 performs demodulation and decoding on the baseband signal from the RF processor 1i-10 to recover the transmitted bit string, see col 15, lines 56-61 and at least one of the baseband processor 1i-20 and the RF processor 1i-10 may also include multiple communication modules for processing the signals in different frequency bands... The different frequency bands may include a super high frequency (SHF) band (e.g., 2.5 GHz and 5 Ghz bands) and an mmWave band (e.g., 60 GHz), see col 16, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple with the device of Kim to provide a method and a system for controlling network access in a next generation mobile communication system as suggested.

Regarding claim 2, Adjakple as modified by Kim teaches the method of claim 1, and Kim further teaches wherein, upon receiving the query for NSSAI, the API layer determines whether the query for NSSAI is allowed (If the UE NAS layer issues a service request as denoted by reference number 1b-10, the UE AS checks whether the UE can actually access the network, see col 9-10, lines 66-67, 1-2) and sending the query for NSSAI to the 5G modem only when the query for NSSAI is allowed (If all the aforementioned access check procedures are passed, the UE AS may attempt access to the network. For example, the UE AS performs random access and transmits a radio resource control (RRC) connection request message to the eNB, see col 27-28, lines 66-67, 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Adjakple with the device of Kim to provide a method and a system for controlling network access in a next generation mobile communication system as suggested.
Regarding claim 3, Adjakple as modified by Kim teaches the method of claim 1 wherein receiving the query for NSSAI comprises receiving the query from a native slice consumer within the client device (user starts application requiring UR/LL service, see Adjakple Fig. 51) and wherein sending the response to the query for NSSAI comprises sending a response to the native slice consumer (UI provides indication that UR/LL services aren’t supported, see Adjakple Fig. 51).

Regarding claim 4, Adjakple as modified by Kim teaches the method of claim 3 wherein the native slice consumer comprises a browser or a native application (e.g. see web browsing app of Adjakple Fig. 9).
Regarding claim 9, Adjakple as modified by Kim the method of claim 1 further comprising, at the API layer: receiving, from the slice consumer information identifying at least one S-NSSAI (user uses UI to manually map application to eMBB slice, see Adjakple Fig. 51); and sending, to the 5G modem, the information identifying the at least one S-NSSA (service mapping request, see Adjakple Fig. 51).

Regarding claim 10, Adjakple as modified by Kim the method of claim 9 wherein receiving the information identifying the at least one S-NSSAI comprises receiving the information identifying the at least one S-NSSAI from a native slice consumer (see example of request from a browser application of Adjakple Fig. 9).

Regarding claim 11, Adjakple as modified by Kim the method of claim 10 wherein receiving the information identifying the at least one S-NSSAI from a native slice consumer comprises receiving the information from a browser or a native application (see example of request from a browser application of Adjakple Fig. 9).
Regarding claim 29, Adjakple teaches a client device (UE 102 of Fig. 52A) for operating in a telecommunications network and that allows slice consumers within or attached to the client device to access and use Network Slice Selection Assistance Information, NSSAI, (Method of mapping slice to application as shown in Fig. 51) the client device comprising: 
a modem for communicating with the telecommunications network (modem of Fig. 51); 
an Application Programming Interface, API, layer for providing at least one API by which a network slice consumer may request network slice information or may perform network slice related network functions (A User Interface (UI) may be used to configure one or more of the parameters associated with the inventions described herein, see [0340]); 
one or more processors (e.g. processor 118 of Fig. 52B); and 
memory storing instructions executable by the one or more processors (memory 132 of Fig. 52B), whereby the client device is operable to: 
receive, at the API layer within the client device, a query for NSSAI, the query being sent by a slice consumer (The UI may provide the user with the capability to configure how an application/service is mapped to a given set of network resources; i.e. a slice. For example, the UI may allow the user to manually select which slice(s) an application/service can access, see [0341]; see also step of users starts application requiring UR/LL service of Fig. 51); 
send, to a modem within the client device, the query for NSSAI (service request of Fig. 51); 
receive, from the modem, a response to the query for NSSAI (service response of Fig. 51); and send, to the slice consumer, the response to the query for NSSAI (UI provide indication that UR/LL service aren’t supported and/or User uses UI to manually map application to eMBB slice of Fig.  51).
However, Adjakple does not teach a Fifth Generation, 5G, modem.
In an analogous art, Kim teaches device with a Fifth Generation, 5G, modem (baseband processor 1i-20 of Fig. 1I; for example, in a data transmission mode, the baseband processor 1i-20 performs encoding and modulation on the transmission bit string to generate complex symbols. In a data reception mode, the baseband processor 1i-20 performs demodulation and decoding on the baseband signal from the RF processor 1i-10 to recover the transmitted bit string, see col 15, lines 56-61 and at least one of the baseband processor 1i-20 and the RF processor 1i-10 may also include multiple communication modules for processing the signals in different frequency bands... The different frequency bands may include a super high frequency (SHF) band (e.g., 2.5 GHz and 5 Ghz bands) and an mmWave band (e.g., 60 GHz), see col 16, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Adjakple with the device of Kim to provide a method and a system for controlling network access in a next generation mobile communication system as suggested.
Regarding claim 37, Adjakple teaches a client device (UE 102 of Fig. 52A) for operating in a telecommunications network and that allows slice consumers within or attached to the client device to access and use Network Slice Selection Assistance Information, NSSAI (Method of mapping slice to application as shown in Fig. 51), the client device being adapted to: 
receive, at an Application Programming Interface, API, layer within the client device, a query for NSSAI, the query being sent by a slice consumer (The UI may provide the user with the capability to configure how an application/service is mapped to a given set of network resources; i.e. a slice. For example, the UI may allow the user to manually select which slice(s) an application/service can access, see [0341]; see also step of users starts application requiring UR/LL service of Fig. 51); 
send, to a modem within the client device, the query for NSSAI (service request of Fig. 51);
 receive, from the modem, a response to the query for NSSAI; (service response of Fig. 51) and 
send, to the slice consumer, the response to the query for NSSAI (UI provide indication that UR/LL service aren’t supported and/or User uses UI to manually map application to eMBB slice of Fig.  51).
However, Adjakple does not teach a Fifth Generation, 5G, modem.
In an analogous art, Kim teaches device with a Fifth Generation, 5G, modem (baseband processor 1i-20 of Fig. 1I; for example, in a data transmission mode, the baseband processor 1i-20 performs encoding and modulation on the transmission bit string to generate complex symbols. In a data reception mode, the baseband processor 1i-20 performs demodulation and decoding on the baseband signal from the RF processor 1i-10 to recover the transmitted bit string, see col 15, lines 56-61 and at least one of the baseband processor 1i-20 and the RF processor 1i-10 may also include multiple communication modules for processing the signals in different frequency bands... The different frequency bands may include a super high frequency (SHF) band (e.g., 2.5 GHz and 5 Ghz bands) and an mmWave band (e.g., 60 GHz), see col 16, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Adjakple with the device of Kim to provide a method and a system for controlling network access in a next generation mobile communication system as suggested.

Regarding claim 43, Adjakple teaches non-transitory computer readable medium storing software instructions that when executed by one or more processors of a client device that allows slice consumers within or attached to the client device to access and use Network Slice Selection Assistance Information, NSSAI (UE 102 of Fig. 52A), cause the client device to: 
receive, at an Application Programming Interface, API, layer within the client device, a query for NSSAI, the query being sent by a slice consumer (The UI may provide the user with the capability to configure how an application/service is mapped to a given set of network resources; i.e. a slice. For example, the UI may allow the user to manually select which slice(s) an application/service can access, see [0341]; see also step of users starts application requiring UR/LL service of Fig. 51); 
send, to a modem within the client device, the query for NSSAI (service request of Fig. 51); 
receive, from the modem, a response to the query for NSSAI (service response of Fig. 51); and send, to the slice consumer, the response to the query for NSSAI (UI provide indication that UR/LL service aren’t supported and/or User uses UI to manually map application to eMBB slice of Fig.  51).
However, Adjakple does not teach a Fifth Generation, 5G, modem.
In an analogous art, Kim teaches device with a Fifth Generation, 5G, modem (baseband processor 1i-20 of Fig. 1I; for example, in a data transmission mode, the baseband processor 1i-20 performs encoding and modulation on the transmission bit string to generate complex symbols. In a data reception mode, the baseband processor 1i-20 performs demodulation and decoding on the baseband signal from the RF processor 1i-10 to recover the transmitted bit string, see col 15, lines 56-61 and at least one of the baseband processor 1i-20 and the RF processor 1i-10 may also include multiple communication modules for processing the signals in different frequency bands... The different frequency bands may include a super high frequency (SHF) band (e.g., 2.5 GHz and 5 Ghz bands) and an mmWave band (e.g., 60 GHz), see col 16, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Adjakple with the device of Kim to provide a method and a system for controlling network access in a next generation mobile communication system as suggested.

Claims 5-8, 12-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (20200267753) in view of Kim et al. (US 11246183 B2) and further in view of Starsinic et al. (US 20210235266 A1).
Regarding claim 5, Adjakple as modified by Kim teaches the method of claim 1.
However, Adjakple and Kim do not teach wherein receiving the query for NSSAI comprises receiving the query from an external slice consumer attached to the client device and wherein sending the response to the query for NSSAI comprises sending the response to the external slice consumer.
In an analogous art, Starsinic teaches wherein receiving the query for NSSAI comprises receiving the query from an external slice consumer attached to the client device (The device may use its connection with the UE to send a connection and authentication request to the UE. The connection and authentication request is a request to connect to the UE so that the UE can act as a relay between the 5G Network and device. The connection and authentication request includes the 3GPP User-Identity that is associated with the device. The request may also include a description of what network services the device wants to access (e.g., an NSSAI or a value that will be mapped to an NSSAI by the UE, see [0109]) and wherein sending the response to the query for NSSAI comprises sending the response to the external slice consumer (It will be further understood that the GUIs can provide a user with various information in which the user is interested via a variety of charts or alternative visual depictions, see [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 6, Adjakple as modified by Kim and Starsinic teaches the method of claim 5, and Starsinic further teaches wherein receiving the query from the external slice consumer attached to the client device comprises receiving the query via a wired interface or a wireless interface of the UE (The connection between the device and UE may be made using protocols such as Wi-Fi, PC5, Bluetooth, see [0108]) and wherein sending the response to the external slice consumer comprises sending the response via the wired interface or the wireless interface of the UE (The connection between the device and UE may be made using protocols such as Wi-Fi, PC5, Bluetooth, see [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 7, Adjakple as modified by Kim teaches the method of claim 1.
However, Adjakple and Kim do not teach further comprising, in response the receiving the query for NSSAI, fetching, by the 5G modem and from a Core Access and Mobility Management Function, AMF, a list of Single NSSAI(s), S-NSSAI(s), available for the UE from the AMF, wherein sending the response to the query for the NSSAI comprises sending the list of S-NSSAI(s) available for the UE received from the AMF.
In an analogous art, further comprising, in response the receiving the query for NSSAI, fetching, by the 5G modem and from a Core Access and Mobility Management Function, AMF, a list of Single NSSAI(s), S-NSSAI(s), available for the UE from the AMF (At 1, the UE sends a PDU Session Establishment Request to the AMF. The request may be caused, or triggered, when the user unlocks the device. The PDU Session Establishment Request may include the following parameters: S-NSSAI(s), see [0106]; the allowed NSSAI is a list of slices that the UE is allowed to access, see [0027]), wherein sending the response to the query for the NSSAI comprises sending the list of S-NSSAI(s) available for the UE received from the AMF (the SMF responds to the AMF. The response may include the following parameters: PDU Session ID, QFI(s), QoS profile(s), CN N3 Tunnel Info, S-NSSAI, User Plane Security Enforcement, and a Cause. Based on local polices or subscriber or user polices that were obtained from the PCF, the SMF may indicate whether PDU Sessions that are not associated with the user should be deactivated or not. At 13, the AMF responds to the UE (through the RAN, see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 8, Adjakple as modified by Kim and Starsinic teaches the method of claim 7 wherein fetching the list of S- NSSAI(s) from the AMF comprises: sending, to the AMF, a request for a list of S-NSSAIs available from the network (At 1, the UE sends a PDU Session Establishment Request to the AMF. The request may be caused, or triggered, when the user unlocks the device. The PDU Session Establishment Request may include the following parameters: S-NSSAI(s), see [0106]); and receiving, from the AMF, the list of S-NSSAIs available from the network (the SMF responds to the AMF. The response may include the following parameters: PDU Session ID, QFI(s), QoS profile(s), CN N3 Tunnel Info, S-NSSAI, User Plane Security Enforcement, and a Cause. Based on local polices or subscriber or user polices that were obtained from the PCF, the SMF may indicate whether PDU Sessions that are not associated with the user should be deactivated or not. At 13, the AMF responds to the UE through the RAN, see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 12, Adjakple as modified by Kim teaches the method of claim 9.
However, Adjakple and Kim do not teach wherein receiving the information identifying the at least one S-NSSAI comprises receiving the information identifying the at least one S-NSSAI from the external slice consumer.
In an analogous art, Starsinic teaches wherein receiving the information identifying the at least one S-NSSAI comprises receiving the information identifying the at least one S-NSSAI from the external slice consumer (The device may use its connection with the UE to send a connection and authentication request to the UE. The connection and authentication request is a request to connect to the UE so that the UE can act as a relay between the 5G Network and device. The connection and authentication request includes the 3GPP User-Identity that is associated with the device. The request may also include a description of what network services the device wants to access (e.g., an NSSAI or a value that will be mapped to an NSSAI by the UE, see [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 13, Adjakple as modified by Kim and Starsinic teaches the method of claim 12, and Starsinic further teaches wherein receiving the information identifying the at least one S-NSSAI from the external slice consumer comprises receiving the information identifying the at least one S-NSSAI via a wired interface or a wireless interface (The connection between the device and UE may be made using protocols such as Wi-Fi, PC5, Bluetooth, see [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 14, Adjakple as modified by Kim teaches the method of any of claim 9.
However, Adjakple and Kim do not teach further comprising, at the 5G modem: receiving the information identifying the at least one S-NSSAI; and sending, to the AMF an N1 interface signaling message.
In an analogous art, Starsinic teaches further comprising, at the 5G modem: receiving the information identifying the at least one S-NSSAI (a UE, or modem platform, may expose an API that allows an Application to start an application flow or send data on an existing application flow. This type of API may allow the application to specify a port number that it wants to send traffic on and specify a transport level protocol for flow (i.e. UDP or TCP). The API may be enhanced, in accordance with an example embodiment, to include a 3GPP User-Identity, NSSAI (or S-NSSAI), and/or DNN. The application can specify its associated 3GPP User-identity, which slice it wants to connect to, and which Data Network, see [0117]); and sending, to the AMF an N1 interface signaling message (The Na interface may be used to receive authentication requests from the AMF 408 that were initiated by a user. The Na interface may also be used to authenticate a user via control plane signaling, see [0058] and N1 interface of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 15, Adjakple as modified by Kim and Starsinic teaches the method of claim 14, and Starsinic further teaches wherein sending the N1 interface signaling message comprises sending the N1 interface signaling message comprising the information identifying the at least one S-NSSAI (the UE sends a Registration Procedure to the AMF. The Registration Procedure may be caused, or triggered, when the user unlocks the device. The Registration Procedure includes various parameters, such as: Registration type, SUCI or 5G-GUTI or PEI, Security parameters, Requested NSSAI, [Mapping Of Requested NSSAI], see [0078])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 16, Adjakple as modified by Kim and Starsinic teaches the method of claim 14, and Starsinic further teaches wherein sending the N1 interface signaling message comprises sending a Protocol Data Unit, PDU, Session Establishment Request (the UE sends a Registration Procedure to the AMF. The Registration Procedure may be caused, or triggered, when the user unlocks the device. The Registration Procedure includes various parameters, such as: Registration type, SUCI or 5G-GUTI or PEI, Security parameters, Requested NSSAI, [Mapping Of Requested NSSAI], UE 5GC Capability, PDU Session status, List Of PDU Sessions to be activated, see [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 17, Adjakple as modified by Kim and Starsinic teaches the method of claim 14, and Starsinic further teaches wherein sending the N1 interface signaling message comprises sending a Protocol Data Unit, PDU, Session Modification Request (For example, the UE may indicate to the network that PDU sessions that are associated with other users should be released or maintained. Thus, in some cases, this field is enhanced to indicate that a PDU session is suspended, paused, or deleted, see [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 18, Adjakple as modified by Kim and Starsinic teaches the method of claim 14, and Starsinic further teaches wherein sending the N1 interface signaling message comprises sending, to the AMF, a request involving a selected S-NSSAI (the UE sends a Registration Procedure to the AMF. The Registration Procedure may be caused, or triggered, when the user unlocks the device. The Registration Procedure includes various parameters, such as: Registration type, SUCI or 5G-GUTI or PEI, Security parameters, Requested NSSAI, [Mapping Of Requested NSSAI], UE 5GC Capability, PDU Session status, List Of PDU Sessions to be activated, see [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 19, Adjakple as modified by Kim and Starsinic teaches the method of claim 18, and Starsinic further teaches further comprising: receiving, from the AMF, a notification that the request was denied (the AMF responds to the UE with a Registration Accept message. The response indicates whether each PDU Session is rejected. If the rejection is because the user is not allowed to access the network from the UE, or because there are already too many users connected to the network from the UE, then the message indicates this to the UE in the cause value, see [0093]); and sending, to an Application Function, AF, a request to subscribe to the selected S-NSSAI (the AMF registers with the UDM using the Nudm_UECM_Registration service, see [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.
Regarding claim 20, Adjakple as modified by Kim and Starsinic teaches the method of claim 19, and Starsinic further teaches further comprising receiving, from the AF an indication that the request to subscribe to the selected S-NSSAI was approved (The UDM discovery function may accept the 3GPP User-Identity, or fields within the 3GPP User-Identity, as an input to be used in determining the UDM, see [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.
Regarding claim 21, Adjakple as modified by Kim and Starsinic teaches the method of claim 20, and Starsinic further teaches further comprising sending, to the AMF, a request involving the selected S-NSSAI (the UE sends a Registration Procedure to the AMF. The Registration Procedure may be caused, or triggered, when the user unlocks the device. The Registration Procedure includes various parameters, such as: Registration type, SUCI or 5G-GUTI or PEI, Security parameters, Requested NSSAI, see [0078]) and receiving, from the AMF, a notification that the request was allowed (the AMF responds to the UE with a Registration Accept message, see [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 22, Adjakple as modified by Kim teaches the method of claim 1.
However, Adjakple and Kim do not teach further comprising: sending, from the slice consumer to the AF, a request for certification of the slice consumer by the network; and receiving, from the AF, a certificate for use by the slice consumer.
In an analogous art, Starsinic teaches further comprising: sending, from the slice consumer to the AF, a request for certification of the slice consumer by the network (the 3UIANF 402 supports requests to authenticate a 3GPP User-Identity that come from a UE, see [0054]; the 3UIANF 402 may alternatively query a third party AF to authenticate and authorize the user …the request may be sent to the AF via an NEF, see [0062]); and receiving, from the AF, a certificate for use by the slice consumer (the 3UIANF 402 responds to the requester 502 with an indication of the authentication result. The 3UIANF 402 may provide security keys material used that may be used by the requester 502 to derive other security key(s), see [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Regarding claim 28, Adjakple as modified by Kim and Starsinic teaches the method of claim 22, and Starsinic further teaches wherein the slice manager comprises a Unified Data Management, UDM, a Policy Control Function, PCF, a Network Slice Selection Function, NSSF, or a Home Subscriber Server, HSS (Network Functions in the 5GC may access information in User Records by directly querying the UDR or querying the UDR via the UDM, see [0047] table 2 and UDM/UDR 410 of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple and Kim with the capillary device connection of Starsinic to provide a method and a system to facilitate network access in a next generation mobile communication system as suggested.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (20200267753) in view of Kim et al. (US 11246183 B2) and further in view of Starsinic et al. (US 20210235266 A1) and Ying et al. (US 20200128614 A1).
Regarding claim 23, Adjakple as modified by Kim and Starsinic teaches the method of claim 22 and Starsinic further teaches further comprising, at the API layer: receiving, from the slice consumer a request to validate the certificate received by the AF (the 3UIANF 402 supports requests to authenticate a 3GPP User-Identity that come from an Application Function (AF) 405. This request may come via API's that are exposed by the NEF 406 on the N33 reference point, see [0054]).
However, Adjakple, Kim and Starsinic do not teach sending, to a Network Exposure Function, NEF, the request to validate the certificate; receiving, from the NEF, notification that the certificate is valid or invalid; and forwarding, to the slice consumer, the received notification that the certificate is valid or invalid.
In an analogous art, Ying teaches sending, to a Network Exposure Function, NEF, the request to validate the certificate (the SMF entity sends the authentication request to the NEF entity, and then the NEF entity sends the authentication request to the third-party authentication entity, see [0221]); receiving, from the NEF, notification that the certificate is valid or invalid (Then, the NEF entity sends the authentication feedback message to the SMF entity, see [0357]; The authentication result indicates whether the authentication between the terminal device and the third-party authentication entity succeeds, see [0272]); and forwarding, to the slice consumer, the received notification that the certificate is valid or invalid (when the SMF entity receives the foregoing authentication feedback message, where the authentication feedback message carries the authentication result and the key generation parameter, the SMF entity may send the key generation parameter to the AMF entity, and then the AMF entity sends the key generation parameter to the terminal device, see [0360]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple, Kim and Starsinic with authentication of Ying to provide a method and a system to establish application level security between the terminal device and the third-party authentication entity as suggested.

Regarding claim 24, Adjakple as modified by Kim and Starsinic teaches the method of claim 22 and Starsinic further teaches further comprising: at the AF: receiving, from a User Equipment, UE, the request for certification of the slice consumer by the network (In an example, the authentication request is received from the requester node responsive to the user equipment sending an initial request to the network via the requester node, and the initial request may include the user identity, see [0072]); sending, to a slice manager, the request for certification of the slice consumer (At 3, the 3UIANF 402 obtains the necessary authentication information from the UDM/UDR 410. The request to the UDM/UDR 410 may include the 3GPP User-Identity. The 3UIANF 402 may send requests to more than one UDM/UDR. For example, it may need to obtain information based on the 3GPP User-Identity from one UDM/UDR and information based on the SUPI from another UDM/UDR. For example, the 3UIANF 402 may need to check the subscription information (associated with the SUPI) to determine if the subscriber allows the user to access and the 3UIANF may need to check the user information (associated with the 3GPP User-Identity) to obtain the information necessary to authenticate the user, see [0062]); receiving, from the slice manager, a certificate for use by the slice consumer (The identity may also be obtained from the UDM/UDR. At 4, see [0062]).
However,  Adjakple, Kim and Starsinic do not teach sending, to the UE, the certificate for use by the slice consumer.
In an analogous art, Ying teaches sending, to the UE, the certificate for use by the slice consumer (when the SMF entity receives the foregoing authentication feedback message, where the authentication feedback message carries the authentication result and the key generation parameter, the SMF entity may send the key generation parameter to the AMF entity, and then the AMF entity sends the key generation parameter to the terminal device, see [0360]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple, Kim and Starsinic with authentication of Ying to provide a method and a system to establish application level security between the terminal device and the third-party authentication entity as suggested.

Regarding claim 25, Adjakple as modified by Kim, Starsinic and Ying teaches the method of claim 24, and Ying further teaches wherein sending the request to the slice manager comprises sending the request to the slice manager via a Network Exposure Function, NEF (The SMF entity receives the authentication parameter, and sends the authentication parameter to the third-party authentication entity by using the NEF entity, see [0270]), and wherein receiving the certificate from the slice manager comprises receiving the certificate from the slice manager via the NEF (The SMF entity receives an authentication result sent by the third-party authentication entity by using the NEF entity, see [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple, Kim and Starsinic with authentication of Ying to provide a method and a system to establish application level security between the terminal device and the third-party authentication entity as suggested.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (20200267753) in view of Kim et al. (US 11246183 B2) and further in view of Starsinic et al. (US 20210235266 A1), Ying and Zhang et al. (US 20180352501 A1).
Regarding claim 26, Adjakple as modified by Kim, Starsinic and Ying teaches the method of claim 24.
However, Adjakple, Kim, Starsinic and Ying do not teach wherein the AF comprises an Over-The-Top, OTT, backend server.
In an analogous art, Zhang teaches wherein the AF comprises an Over-The-Top, OTT, backend server (the ANDSF interacts with the application function(s) operated by a third-party OTT service provider, see [0195]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple, Kim, Starsinic and Ying with the server of Zhang to provide a method and a system to establish application level security between the terminal device and the third-party authentication entity so as to generate a traffic steering policy for the UE as suggested.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (20200267753) in view of Kim et al. (US 11246183 B2) and further in view of Starsinic et al. (US 20210235266 A1), Ying et al. (US 20200128614 A1) and Li et al. (US 20180192390).
 	Regarding claim 27, Adjakple as modified by Kim, Starsinic and Ying teaches the method of claim 23.
However,  Adjakple, Starsinic and Ying do not teach further comprising: at the NEF: receiving, from the UE, the request to validate the certificate; sending , to the slice manager, the request to validate the certificate; receiving, from the slice manager, a notification that the certificate is valid or invalid; and sending, to the UE, the notification that the certificate is valid or invalid.
In an analogous art, Li teaches further comprising: at the NEF: receiving, from the UE, the request to validate the certificate (If the UE provides an application identifier during the establishment of the PDU session and if the UPF is used for third-party authentication/authorization, the traffic steering at the UPF can be configured according to the application identifier. If the UE provides an application identifier during the establishment of the PDU session and if the NEF is used for third-party authentication/authorization, the SMF transmit the DNN, the S-NSSAI and the application identifier to the NEF, at which point the NEF can select the AF (e.g. the third-party authentication/authorization function) according to the information transmitted by the SMF (e.g. the received DNN, S-NSSAI, and the application identifier, see [0167]); sending , to the slice manager, the request to validate the certificate (transmitting an authentication request to an authentication server function (AUSF) available on the network, see [0031]); receiving, from the slice manager, a notification that the certificate is valid or invalid (receiving an authentication response from the AUSF indicating an authentication result in response to the authentication request, see [0031]); and sending, to the UE, the notification that the certificate is valid or invalid (PDU session establishment rejection can be transmitted by SMF to the UE via NAS SM, see [0170]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Adjakple, Kim, Starsinic, Ying and Li with the authentication of Li to provide a method and a system for PDU session management that enable application awareness and application-friendly Protocol Data Unit (PDU) session management as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mladin et al. (US 20200100080 A1) discloses a mobile core network including a non-transitory memory including instructions stored thereon for exposing a service to user equipment on the core network. The processor is operably coupled to the non-transitory memory and configured to execute the instruction of receiving a request from the user equipment for the service and a parameter for configuring the service. The processor is also configured to execute the instruction of determining the user equipment is authorized to access the service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641